Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
1.          The information disclosure statement (IDS) submitted on 11/09/20 and 08/31/20 have been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings/Specification
2.          The drawings filed on 05/22/20 are objected because some elements in the drawings are not described clearly in Specification.  For example:  
             Resource sensor maybe elements 220a-c in figure 2.
             Chamber sensor maybe elements 240a-c in figure 2.
Appropriate correction is required. 

Claim Objections
3.        Claims 1-15 are objected because of the following informalities: unclear and lack of antecedent basis and no explanation either/both in the specification and in the claims.  Examples of some unclear, no explanation, inexact or verbose terms used in these claims are: 
            Claim 1:  resource sensor, chamber sensor, workflow builder, instrument workflow program, virtual system modeling engine, virtual system model, analytics engine, execution engine, operating instruction.  
          Claim 7:  operating instruction, instrument resource, sample chamber, virtual system model, variance condition, instrument workflow program.
          Claim 15:  operating instruction, instrument resource, sample chamber, virtual system model, variance condition, instrument workflow program. 
               Appropriate correction is required.  

Claim Rejections - 35 USC § 101
4.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.          Claims 1, 11, 12, 13, rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the followings:
6.         The claim 1 is directed to a system for dynamically optimizing an instrument system workflow.  The claim comprising the following elements/wordings: operating instructions, workflow builder, instrument workflow program, virtual system modeling engine, virtual system model, analytics engine, execution engine.  These wordings are unclear, no explanation, inexact and verbose terms and without significantly more.  This judicial exception is not integrated into a practical application because the followings:
             It is not clear what is the definition of operating instructions.
             It is not clear how workflow builder to create or customize an instrument workflow program.
             It is not clear how virtual system modeling engine to optimize an instrument workflow program utilizing virtual system model.
                It is not clear how an analytics engine to communicatively connect to the instrument resource.
              It is not clear how an execution engine to process the optimized instrument workflow program.  
             Further, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no additional element to explain how to detect, generate, create, to customize, to optimize, to communicatively connect, to process to proceed the claim function.  Therefore, the claims do not disclose practical application limitation.  
7.         Claim 7 is directed to a method for dynamically optimizing an instrument system workflow.  The claim comprising the following elements/wordings: operating instructions, instrument resource, sample chamber, virtual system model, variance condition, optimized instrument workflow program, instrument workflow program.  These wordings are unclear, no explanation, inexact and verbose terms and without significantly more.  This judicial exception is not integrated into a practical application because the followings:
             It is not clear what are the definitions of operating instructions, instrument resource, sample chamber, variance condition.
             It is not clear how virtual system model to detect a variance condition.
             It is not clear how to generate an optimized instrument workflow program to utilize the updated virtual system model.
             Further, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no additional element to explain how to detect, generate, create, to customize, to optimize, to communicatively connect, to process to proceed the claim function.  Therefore, the claims do not disclose practical application limitation.  
8.         Claim 15 is directed to a non-transitory machine-readable storage medium comprising machine- readable instructions for causing a processor to execute a method for dynamically optimizing an instrument system workflow.  The claim comprising the following elements/wordings: operating instructions, instrument resource, sample chamber, virtual system model, variance condition, optimized instrument workflow program, instrument workflow program.  These wordings are unclear, no explanation, inexact and verbose terms and without significantly more.  This judicial exception is not integrated into a practical application because the followings:
             It is not clear what are the definitions of operating instructions, instrument resource, sample chamber, variance condition.
             It is not clear how virtual system model to detect a variance condition.
             It is not clear how to generate an optimized instrument workflow program to utilize the updated virtual system model.
             Further, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no additional element to explain how to detect, generate, create, to customize, to optimize, to communicatively connect, to process to proceed the claim function.  Therefore, the claims do not disclose practical application limitation. 
9.               Therefore, the claimed subject matter does not recite patent eligible subject matter under 35 USC §101.  In the other words, independent claims 1-15, need to be amended to to clarify the above problems in order to overcome the 35 USC §101 issue.

Claim Rejections - 35 USC § 112
10.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.      Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

12.         The claim 1 is directed to a system for dynamically optimizing an instrument system workflow.  The claim comprising the following elements/wordings: operating instructions, workflow builder, instrument workflow program, virtual system modeling engine, virtual system model, analytics engine, execution engine.  These wordings are unclear, no explanation, inexact and verbose terms and without significantly more.  
             It is not clear what is the definition of operating instructions.
             It is not clear how workflow builder to create or customize an instrument workflow program.
             It is not clear how virtual system modeling engine to optimize and instrument workflow program utilizing virtual system model.
                It is not clear how an analytics engine to communicatively connect to the instrument resource.
              It is not clear how an execution engine to process the optimized instrument workflow program.  
12.         Claim 7 is directed to a method for dynamically optimizing an instrument system workflow.  The claim comprising the following elements/wordings: operating instructions, instrument resource, sample chamber, virtual system model, variance condition, optimized instrument workflow program, instrument workflow program.  These wordings are unclear, no explanation, inexact and verbose terms and without significantly more.  
             It is not clear what are the definitions of operating instructions, instrument resource, sample chamber, variance condition.
             It is not clear how virtual system model to detect a variance condition.
             It is not clear how to generate an optimized instrument workflow program to utilize the updated virtual system model.
13.         Claim 15 is directed to a non-transitory machine-readable storage medium comprising machine- readable instructions for causing a processor to execute a method for dynamically optimizing an instrument system workflow.  The claim comprising the following elements/wordings: operating instructions, instrument resource, sample chamber, virtual system model, variance condition, optimized instrument workflow program, instrument workflow program.  These wordings are unclear, no explanation, inexact and verbose terms and without significantly more.  
             It is not clear what are the definitions of operating instructions, instrument resource, sample chamber, variance condition.
             It is not clear how virtual system model to detect a variance condition.
             It is not clear how to generate an optimized instrument workflow program to utilize the updated virtual system model.
           Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
            Applicant may:
            (a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
           (b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
            (c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
          If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
14.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


15.        Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
16.         The claim 1 is directed to a system for dynamically optimizing an instrument system workflow.  The claim comprising the following elements/wordings: operating instructions, workflow builder, instrument workflow program, virtual system modeling engine, virtual system model, analytics engine, execution engine.  These wordings are unclear, no explanation, inexact and verbose terms and without significantly more.  
             It is not clear what is the definition of operating instructions.
             It is not clear how workflow builder to create or customize an instrument workflow program.
             It is not clear how virtual system modeling engine to optimize and instrument workflow program utilizing virtual system model.
                It is not clear how an analytics engine to communicatively connect to the instrument resource.
              It is not clear how an execution engine to process the optimized instrument workflow program.  
17.         Claim 7 is directed to a method for dynamically optimizing an instrument system workflow.  The claim comprising the following elements/wordings: operating instructions, instrument resource, sample chamber, virtual system model, variance condition, optimized instrument workflow program, instrument workflow program.  These wordings are unclear, no explanation, inexact and verbose terms and without significantly more.  
             It is not clear what are the definitions of operating instructions, instrument resource, sample chamber, variance condition.
             It is not clear how virtual system model to detect a variance condition.
             It is not clear how to generate an optimized instrument workflow program to utilize the updated virtual system model.
18.         Claim 15 is directed to a non-transitory machine-readable storage medium comprising machine- readable instructions for causing a processor to execute a method for dynamically optimizing an instrument system workflow.  The claim comprising the following elements/wordings: operating instructions, instrument resource, sample chamber, virtual system model, variance condition, optimized instrument workflow program, instrument workflow program.  These wordings are unclear, no explanation, inexact and verbose terms and without significantly more.  
             It is not clear what are the definitions of operating instructions, instrument resource, sample chamber, variance condition.
             It is not clear how virtual system model to detect a variance condition.
             It is not clear how to generate an optimized instrument workflow program to utilize the updated virtual system model.

              Due to problems under 35 USC 112, first and second paragraph above, the claimed invention is not searchable. The search will be conducted when the problems are clarified.
                Appropriate correction is required. 

Claim Interpretation
19.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

20.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “diffraction element…generate plasmon waves” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
21.         The claim 1 is directed to a system for dynamically optimizing an instrument system workflow.  The claim comprising the following elements/wordings: operating instructions, workflow builder, instrument workflow program, virtual system modeling engine, virtual system model, analytics engine, execution engine.  These wordings are unclear, no explanation, inexact and verbose terms and without significantly more.  
             It is not clear what is the definition of operating instructions.
             It is not clear how workflow builder to create or customize an instrument workflow program.
             It is not clear how virtual system modeling engine to optimize and instrument workflow program utilizing virtual system model.
                It is not clear how an analytics engine to communicatively connect to the instrument resource.
              It is not clear how an execution engine to process the optimized instrument workflow program.  
22.         Claim 7 is directed to a method for dynamically optimizing an instrument system workflow.  The claim comprising the following elements/wordings: operating instructions, instrument resource, sample chamber, virtual system model, variance condition, optimized instrument workflow program, instrument workflow program.  These wordings are unclear, no explanation, inexact and verbose terms and without significantly more.  
             It is not clear what are the definitions of operating instructions, instrument resource, sample chamber, variance condition.
             It is not clear how virtual system model to detect a variance condition.
             It is not clear how to generate an optimized instrument workflow program to utilize the updated virtual system model.
23.         Claim 15 is directed to a non-transitory machine-readable storage medium comprising machine- readable instructions for causing a processor to execute a method for dynamically optimizing an instrument system workflow.  The claim comprising the following elements/wordings: operating instructions, instrument resource, sample chamber, virtual system model, variance condition, optimized instrument workflow program, instrument workflow program.  These wordings are unclear, no explanation, inexact and verbose terms and without significantly more.  
             It is not clear what are the definitions of operating instructions, instrument resource, sample chamber, variance condition.
             It is not clear how virtual system model to detect a variance condition.
             It is not clear how to generate an optimized instrument workflow program to utilize the updated virtual system model.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
August 26, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877